Title: To Alexander Hamilton from William Seton, 21 November 1793
From: Seton, William
To: Hamilton, Alexander



New York 21 Novr. 1793
Dear sir

The Bearer Mr. David Maitland is a partner in my House of Commerce & my particular friend he solicits the honour of being known to you, and I trust you will excuse the liberty I take in introducing him. Mr. Maitland wishes to become a Citizen of America & I have heard that there is a shorter way of getting at this benefit, than an absolute residence of two years in the Country, if such exists you will oblige me infinitely in pointing it out to Mr. Maitland.
The price of Bank Stock has never yet admitted of my making any investment for Mr. Church—of which I have regularly advised him at every opportunity. The present price is about 16 ⅌ Cent. I have the honor to be with the highest respect & esteem
Dear Sir   Your obliged Obedient Humble Servant

Wm Seton
Alexander Hamilton Esq

